                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      CV 18-10101-JFW(FFMx)                                              Date: July 15, 2019

Title:        Yotrio Corporation -v- Jonathan Coop, et al.


PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                None Present
              Courtroom Deputy                              Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                   ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                None

PROCEEDINGS (IN CHAMBERS):               ORDER TO SHOW CAUSE WHY SANCTIONS SHOULD
                                         NOT BE IMPOSED FOR FAILURE TO COMPLY WITH
                                         THE COURT’S ORDER

       In the Court’s Scheduling and Case Management Order (“CMO”), the Court set July 8, 2019
as the last day to conduct a Settlement Conference, and July 12, 2019 as the last day to file a Joint
Report Re: Results of Settlement Conference. Based on the Joint Report Re: Results of
Settlement Conference filed on July 12, 2019 , it appears that the parties have violated the Court's
CMO by failing to complete the Settlement Conference by the Court ordered deadline of July 8,
2019

      Accordingly, lead counsel for the parties are ordered to show cause in writing by July 17,
2019 why the Court should not impose sanctions in the amount of $2,500.00 against each lead
counsel for violating the Court’s CMO. No oral argument on this matter will be heard unless
otherwise ordered by the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order to Show
Cause will stand submitted upon the filing of the response to the Order to Show Cause. Failure to
respond to the Order to Show Cause will result in the imposition of sanctions.

         IT IS SO ORDERED.




                                                                               Initials of Deputy Clerk sr
